— In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of a judgment of divorce of the Supreme Court, Westchester County (Walsh, J.), entered April 1, 1985, as, after a trial, awarded custody of the parties’ children to the defendant father.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff has failed to establish on appeal that the trial court’s decision lacked a sound and substantial basis in the testimony or was contrary to the evidence presented to the court (see, Matter of Darlene T., 28 NY2d 391, 395). Indeed, the record reveals that the court weighed the evidence carefully and thoughtfully. Inasmuch as there has been no abuse of discretion (see, Matter of Darlene T., supra), the trial court’s determination should not be disturbed.
We have examined the appellant’s remaining contentions and find them to be without merit (see, Department of Social Servs. v Trustum C. D., 97 AD2d 831, lv denied, 61 NY2d 605). Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.